PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment to violations of rule 11.02(3)(a) of the Integration Rule of The Florida Bar and Disciplinary Rules 1-102(a)(1), (4), (5) and (6) of the Code of Professional Responsibility. We approve the Petition, and respondent, Robert H. Ar-onson, is hereby suspended from the practice of law for one year retroactive to August 3, 1978, and thereafter until he proves rehabilitation in reinstatement proceedings pursuant to rule 11.11 of the Integration Rule of The Florida Bar.
Costs in the amount of $100.00 are hereby taxed against the respondent.
It is so ordered.
SUNDBERG, C. J., and ADKINS, ALDERMAN, McDONALD and EHRLICH, JJ., concur.